                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
v.                                                 )           No. 3:21-MJ-1061-DCP
                                                   )
NELSON P. REPLOGLE,                                )
                                                   )
                       Defendant.                  )

                                            ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28

U.S.C.§ 636(b) for disposition or report and recommendation.          Now before the Court is

Defendant’s Motion to Substitute Attorney [Doc. 8], filed by Attorney Joseph Fanduzz on April

29, 2021. On April 21, 2021, the undersigned appointed Assistant Federal Defender Benjamin

Sharp and the Federal Defender Services of Eastern Tennessee (“FDSET”) to represent

Defendant. [Doc. 5]. Attorney Fanduzz states that he has been retained by Defendant and

requests to be substituted as counsel of record.

       The Court finds that Defendant has now retained Attorney Fanduzz.          Accordingly,

Defendant’s Motion to Substitute Attorney [Doc. 8] is GRANTED, and Attorney Fanduzz is

SUBSTITUTED as Defendant’s counsel of record. Attorney Fanduzz is DIRECTED to contact

the FDSET to arrange to obtain the discovery and information from Defendant’s file.

       IT IS SO ORDERED.
                                             ENTER:


                                              Debra C. Poplin
                                              United States Magistrate Judge




 Case 3:21-mj-01061-DCP Document 11 Filed 05/03/21 Page 1 of 1 PageID #: 37
